internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-142965-02 date date legend trust date grantor spouse state date child child child child trust a_trust b_trust c plr-142965-02 trust d date court date date court dear sir or madam this letter responds to your letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_61 sec_643 sec_661 sec_1001 sec_1015 sec_1223 and sec_2601 of the internal_revenue_code trust was created on date by grantor for the benefit of spouse and the issue of grantor and spouse article two a of the trust agreement provides the trustees may in their discretion accumulate the income of trust and add it to principal or at any time or from time to time distribute any part or all of the income and principal of trust to or among grantor’s lineal_descendants and their spouses and spouse article two b provides that the distributions authorized under article two a may be outright or in further trust for any one or more of the classes among which the trustees may distribute however any distribution to a new trust shall be made so that no part of the income or principal of such new trust will at any time be distributed to any person to whom a distribution could not have been made under the trust article two c provides that if not otherwise terminated sooner trust shall terminate twenty years and eleven months after the death of the last survivor of spouse and all grantor’s lineal_descendants living at the time of creation of trust upon such termination the trustees shall distribute all property remaining in trust including all principal and undistributed_income per stirpes to grantor’s lineal_descendants to whom the trustees were authorized to make distributions from such trust immediately before such termination article two d provides that if not otherwise terminated sooner trust shall terminate upon the death of the last survivor of spouse and grantor’s lineal_descendants whenever born upon such termination the trustees may distribute the remaining trust property to any one or more of any surviving_spouse of grantor’s lineal_descendants the trustees shall also distribute the rest of the property if any to and among the persons who would have been entitled to grantor’s personal_property and in such proportions as they would have been entitled to if grantor died intestate plr-142965-02 domiciled in state immediately following the death of the last survivor of spouse and grantor’s lineal_descendants no distribution under this paragraph may be made after the time for termination of trust under article two c article four a provides in relevant part that the trustees have the power and discretion to act as they deem proper in any recapitalization merger reorganization consolidation partition or other transaction affecting any of the property held by them spouse died on date grantor and spouse had four children child child child and child currently child has four children child has three children and two grandchildren child has two children and child has two children the current beneficiaries of trust have differing personal and financial situations as a result the beneficiaries have differing financial needs concerning distributions of principal and income in order to better serve the beneficiaries the trustees propose to divide trust into four trusts trust a_trust b_trust c and trust d collectively referred to as the resulting trusts the division will be a pro_rata division of the assets of trust each of the resulting trusts will be for the benefit of one of grantor’s children that child’s issue that child’s spouse and the spouse of any of the child’s issue collectively referred to as the child’s family line the division will allow the trustees to structure the resulting trust investments in a way that will produce income or increase principal as required by each beneficiary’s personal situation on date court issued an opinion stating among other things that the trustees’ decision to divide the trust assets into four equal shares was a proper exercise of their discretionary powers court approved the division of trust into trust a_trust b_trust c and trust d pending a favorable ruling from the internal_revenue_service on date court issued an order implementing the date opinion on date court 1’s decision regarding the division of trust was affirmed by court the dispositive terms of each resulting trust will be identical to the dispositive terms of trust except that the discretionary distributees of income and principal of each resulting trust will be limited to child’s family line for whom the resulting trust is named on the death of the last survivor of the family line for whom the resulting trust is named the resulting trust shall terminate if not already terminated sooner and be divided equally among the then remaining resulting trusts in existence if any the resulting trusts must terminate no later than twenty years and eleven months after the death of the last survivor of spouse and all of grantor’s lineal_descendants living on date in accordance with article two c of trust the trustees have requested rulings that the proposed division of trust and the proposed pro_rata allocation of each existing asset among the resulting trusts will not cause trust or the resulting trusts to lose the status as grandfathered trusts exempt from the generation-skipping_transfer gst tax and will not cause a distribution from or termination of any interests in trust or any of the resulting trusts to be subject_to the gst tax will result in resulting trusts that will be treated as plr-142965-02 separate taxpayers under sec_643 will not result in the realization by trust the resulting trusts or a beneficiary of trust or the resulting trusts of any income gain_or_loss under sec_661 will not result in the realization of any income gain_or_loss under sec_61 or sec_1001 by trust the resulting trusts or a beneficiary of trust or the resulting trusts will result in resulting trusts with assets that have the same basis as they had at the time of the allocation under sec_1015 and holding periods for all the assets allocated to each resulting trust that include trust 1's holding_period under sec_1223 will not cause any portion of the assets of trust or any of the resulting trusts to be includible in the gross_estate of any beneficiary of trust or the resulting trusts under sec_2036 through and will not constitute a transfer by any beneficiary of trust or the resulting trusts that will be subject_to the gift_tax under sec_2501 ruling sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by plr-142965-02 judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust in this case trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below the grantor’s generation date is prior to date and trust was irrevocable on date trust therefore is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 the proposed division of trust will result in four trusts one for each of grantor’s children’s family line the child the child’s spouse child’s issue and the spouses of child’s issue because the terms of the resulting trusts will be the same as the terms of trust the proposed division of trust and pro_rata allocation of assets among the resulting trusts does not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust based on the facts submitted and representations made we conclude that the proposed division of trust into the four resulting trusts will not affect trust 1’s status as exempt from the generation-skipping_transfer_tax as a result neither the division of trust nor the proposed pro_rata allocation of the assets will cause a distribution from or termination of any interest in trust or any of the resulting trusts to be subject_to the gst tax ruling sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code based on the facts submitted and representations made we conclude that while the resulting trusts have the same grantor they have different beneficiaries and will be managed and administered separately therefore we conclude that the resulting trusts will be treated as separate trusts for federal_income_tax purposes plr-142965-02 ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that if property is paid credited or required to be distributed in_kind no gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of the distribution unless the distribution is in satisfaction of a right to receive a distribution in a specific dollar amount or in specific property other than that distributed sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based on the facts submitted and representations made the division of trust into trust a_trust b_trust c and trust d is not a distribution under sec_661 or sec_1_661_a_-2 and will not result in the realization by trust the resulting trusts or any beneficiary of trust or the resulting trusts of any income gain_or_loss on the division ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 plr-142965-02 in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 holds that the transaction is equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and is subject_to the provisions of sec_1001 in cottage savings ass’n v commissioner u s the supreme court addressed the issue of when an exchange of property gives rise to a realization event under sec_1001 under the facts of that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial institutions the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different u s pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent u s the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans u s pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different within the meaning of cottage savings from the property transferred the present case is distinguishable from revrul_69_486 because the assets of trust will be allocated among the four separate resulting trusts on a pro_rata basis and each resulting trust will receive an equal share of each asset in trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the trust furthermore trust authorizes the trustees to act as they deem proper in any recapitalization merger reorganization consolidation partition or other transaction affecting any property held by them and make any distributions in further trust thus the beneficiaries of trust do not acquire their interests in the four resulting trusts as a result of the exchange of their interests in trust but instead by reason of the trustees’ exercise of their existing authority to make distributions of trust income or principal in further trust and to partition trust the instant case also is analogous to revrul_56_437 therefore based on the facts submitted and the representations made the creation of four resulting trusts and the distribution of assets from the trust will not cause recognition of income or gain_or_loss by trust the resulting trusts or any of the beneficiaries plr-142965-02 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a of the internal_revenue_code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 of the income_tax regulations based upon the information submitted and representations made we conclude that because sec_1001 does not apply to the division of trust assets under sec_1015 the basis of trust assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the assets in the hands of the resulting trusts will include the holding periods of the assets in the hands of trust ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by plr-142965-02 surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend revoke or terminate or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death in order for to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of trust into trust a_trust b_trust c and trust d does not constitute a transfer within the meaning of the beneficiaries of the resulting trusts will have the same interest after the division that they had as beneficiaries under trust we therefore conclude that the division of trust as proposed will not cause the interest of any beneficiary of trust or the resulting trusts to be includible in such beneficiary’s gross_estate under ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year in this case the beneficiaries of the resulting trusts will have the same interest after the division that they had as beneficiaries under trust so there is no direct transfer of assets because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the division of trust and the pro_rata allocation of assets among the four resulting trusts as proposed is not a transfer direct or indirect of property that will be subject_to the gift_tax consequences under sec_2501 plr-142965-02 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent your attorney this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes
